Case 6:16-cv-00127-RBD-GJK Document 22 Filed 08/04/20 Page 1 of 3 PageID 937




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

CARLOS A. JIMENEZ AVILES,

       Plaintiff,

v.                                                       Case No. 6:16-cv-127-Orl-37GJK

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________________

                                         ORDER

       Plaintiff’s attorney, Richard A. Culbertson (“Culbertson”), filed an unopposed

request to charge Plaintiff attorney’s fees. (Doc. 19 (“Motion”).) Culbertson seeks

$11,662.43, equaling 25% of Plaintiff’s past-due benefits minus the Equal Access to Justice

Act fees awarded, per a contingency agreement. (Id. ¶¶ 1, 3.) On referral, U.S. Magistrate

Judge Gregory J. Kelly recommends granting the Motion. (Doc. 20 (“R&R”).)

       No party objected to the R&R, and the time for doing so has now passed. 1 Absent

objection, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court finds that the R&R is due to be adopted in its entirety.




       1Defendant filed a response to the R&R, explaining it does not object but notes it
has released all past-due benefits to Plaintiff and explains agency procedures should
Culbertson be unable to collect attorney’s fees from Plaintiff. (See Doc. 21, p. 2.)
                                            -1-
Case 6:16-cv-00127-RBD-GJK Document 22 Filed 08/04/20 Page 2 of 3 PageID 938




      It is ORDERED AND ADJUDGED:

      1.    U.S. Magistrate Judge Gregory J. Kelly’s Report and Recommendation

            (Doc. 20) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.    Richard A. Culbertson’s Unopposed Request for Authorization to Charge a

            Reasonable Fee (Doc. 19) is GRANTED.

      3.    Richard A. Culbertson is AUTHORIZED to charge Plaintiff Carlos A.

            Jimenez Aviles $11,662.43 in attorney’s fees.

      DONE AND ORDERED in Chambers in Orlando, Florida, on August 4, 2020.




Copies to:
Counsel of Record




                                         -2-
Case 6:16-cv-00127-RBD-GJK Document 22 Filed 08/04/20 Page 3 of 3 PageID 939




                                    -3-
